Bergan, J.
(dissenting). If the State were fully responsible for the maintenance of the town road upon which this accident occurred it could not be held to be answerable in tort for the occurrence. No defect in construction is shown. The road went down a hill and over a bridge. The hill is not shown to have been too steep for general highway use; nor the bridge too narrow.
What occurred is that the claimant Herron’s car skidded or slid and she lost control of it. It skidded because the road was slippery. The driver said it was ‘1 very ’ ’ icy. It is not shown that the road was not plowed in the usual manner. The testimony suggests merely that the road was slippery enough for the car to skid.
No one can prevent the existence of slippery roads at some places and in some periods during an Adirondack winter; and that is all that is shown as to the surface condition of the road, whether the town or the State be responsible for its maintenance. No proof is in the record that it was unusually slippery long enough to have imposed a notice upon people responsible for it that it needed correction. (Quigley v. State of New York, 281 App. Div. 185, affd. 308 N. Y. 846; Bertram v. State of New York, 282 App. Div. 415, affd. 306 N. Y. 913.)
But the State was not responsible for the maintenance of this road. It can scarcely be argued that if the State were somehow responsible for the claimant Herron’s making a wrong turn to get on a town road, that it would thereby bring home to itself a liability that it would not have had to take if it had the direct *670responsibility for the construction and maintenance of the place where the accident occurred. This is not a case where a driver does not negotiate a curve dangerous in design because a sign does not give him fair warning of the curve. It is not a situation where the danger complained of and to be warned against by sign was any permanent condition in the intersection at all.
Claimants argue for a holding that the warning given on the approach to the curve in the State highway was inadequate. But the curve in the State highway did not in any way cause the accident. The car did not meet any peril on or from the curve. It did not reach the curve. The driver saw a sign pointing to the town road on the right as a way to Saranac Lake, read the sign, and followed it. No one said on the record, or could say, that it was negligence to maintain a sign indicating that the town road led to Saranac Lake; and it is perfectly clear from the driver’s testimony that having seen the sign, she steered her car in that direction.
There was a large sign with “ warning ” and an indication of a road intersection an adequate distance on the State road before the intersection was reached. The claimant did not see this sign. It has not been shown that this was not sufficient warning of the existence of the intersection ahead or that the design of this ‘ ‘ warning ’ ’ sign was not in accordance with standard practice. If the claimant-driver made a mistake about which road to take at the fork, there was warning enough, at least, that she had been approaching a fork in the road. The danger was not in the fork or the manner of design or construction of the intersection.
To make a mistake there, to take the town road instead of staying on the State road, was not a peril to be anticipated from road design. It was fully intended that people who wanted to go from that point in the State road to Saranac Lake take the town road, and it seems that this was the preferred way to go.
This road was not a trap or a hole that she got into; it was not a “ chute ” to use the term of the Court of Claims; its surface was not shown, indeed, then to be any different from the surface of the State highway, and it is apparent from the claimant’s testimony that the plowing operation had been a continuous one from the State to the town road. All that is shown is that the road was icy. What happened to the car was not even “ a real skid ”, in the words of the driver, “ it just seemed to go ahead in a straight line ”. Certainly this is a hazard sometimes to be expected in winter driving.
*671The grade of the town road has not been shown to be so “ steep ” that it would not be customary to find such a grade in ordinary highway design or that it would not be met in driving any highway in this terrain. The cross-section map offered by claimants shows no steep hill on the town road; but shows a general downward grade on the State highway continued with only a slight increase on the town road; and it shows the area of the accident itself to be level. The photographs show, merely, a relatively slight drop in elevation which in this State has countless counterparts on numberless roads. Even the specific testimony of claimants ’ engineer based on his measurement does not show the grade to be steep. Liability here has been imposed on the State on a finely spun theory that has no firm anchor in reality.
Even if the accident could somehow have been attributed to a defect in design or construction of the curve on the State highway, it has not been shown that the smaller signs and arrows just before and at the point of curve were inadequate to give warning of the type and arc of this curve. The testimony in the record on behalf of the State is specific, and uncontradicted, that these signs were proper and in accordance with the rules and regulations at the time of accident. The Manual of Uniform Traffic Control Devices (N. Y. Official Compilation of Codes, Rules & Regulations [4th Official Cum. Supp.], p. 1127) of which the Court of Claims took judicial notice, and on which it based its decision, contained the specific direction of the Traffic Commission when adopted in 1948 that existing signs ‘ ‘ now in use ’ ’ may be continued “ until they are no longer serviceable ”. Thus, even if the design of the curve had been a cause of the accident the warning would be sufficient under the uncontradicted proof in the record.
There has been a consistent judicial policy to be sparing about imposing a liability upon the State for the transitory effects on highways of winter weather in a climate such as ours unless there be some defect in design shown to make ice and snow an unusual risk. No case has gone so far as to impose a liability on the State for a casualty caused by weather alone at a place for which the State had no legal responsibility to anticipate or to correct a danger.
The judgments should be reversed and the claims dismissed.
Coon and Harpers', JJ., concur with Foster, P. J.; Bergan, J., dissents in an opinion, in which Zeller, J., concurs.
Judgments affirmed, with costs.
Cross appeals of the claimants dismissed, without costs.